Case 3:19-cr-00029-GMG-RWT Document 44 Filed 09/27/19 Page 1 of 2 PageID #: 159



                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                           Plaintiff,

 vs.                                                                  CRIMINAL NO. 3:19-CR-29

 MICHAEL KENNEDY,

                           Defendant.

                                        MOTION FOR BENCH TRIAL

         NOW COMES the Defendant, Michael Kennedy, by and through his counsel, B. Craig Manford,

 Esq., pursuant to Rule 23 of the United States Rules of Criminal Procedure and respectfully requests the

 Court to grant him a bench trial upon the indictment returned against him expressly waiving his right

 to a trial by jury.

         Attached hereto and incorporated herein by reference is the Defendant’s duly verified

 ACKNOWLEDGMENT OF RIGHTS AND WAIVER OF JURY TRIAL setting forth that the Defendant

 is cognizant of his right to a trial by jury, that after consulting with counsel he desires to waive his right

 to a trial by jury, that he believes that such a waiver of his right to a jury trial is in his best interests and

 that he makes the waiver freely and voluntarily without pressure or coercion from any one.

         Rule 23 of the Federal Rules of Criminal Procedure provides:

         (a) Jury Trial. If the defendant is entitled to a jury trial, the trial must be by jury unless:

             (1) the defendant waives a jury trial in writing;

             (2) the government consents; and

             (3) the court approves.

         The undersigned counsel has consulted with Assistant United States Attorney Jarod Douglas who


                                                        1
Case 3:19-cr-00029-GMG-RWT Document 44 Filed 09/27/19 Page 2 of 2 PageID #: 160



 has also conferred with Christine M. Siscaretti, U.S. Department of Justice counsel, and is advised that

 the Government consents to the Defendant’s waiver of a jury trial in this matter.

         The Defendant makes this waiver of trial by jury based upon his belief that the Court can better

 consider the evidence both for and against him without sympathy, passion or anger in an impartial

 manner as a jury may be shocked or tainted after viewing the video evidence in the case.

         The Defendant does not make this waiver lightly and only does so after careful consideration and

 consultation with counsel, family and friends.

         WHEREFORE, the Defendant, Michael Kennedy, prays that the Court will consider his request

 for a bench trial and waiver of trial by jury and for such other and further relief as the Court may deem

 just and necessary.

         Respectfully submitted,

                                                         Michael Kennedy
                                                         By Counsel
 /s/ B. Craig Manford
 B. Craig Manford
 P.O. Box 3021
 Martinsburg, West Virginia 25402
 (304) 263-5698
 W.Va. Bar No. 2307

                                    CERTIFICATE OF SERVICE

         I, B. Craig Manford, hereby certify that I have served a true and correct copy of the foregoing

 Motion for Bench Trial upon, Jarod Douglas, Esq., Assistant Untied States Attorney, by electronic filing

 upon the CM/ECF Electronic Filing System, this 27th day of September, 2019.

                                                  /s/B. Craig Manford
                                                  B. Craig Manford




                                                     2
